FILED
                             NOT FOR PUBLICATION                               JUL 1 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES AGGREY-KWEGGYIR                             No. 09-35947
ARUNGA and DOREEN H. LEE,
                                                  D.C. No. 6:09-cv-06175-AA
               Plaintiffs - Appellants,

  v.                                              MEMORANDUM *

AMERICAN CIVIL LIBERTIES UNION
FOUNDATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       James Aggrey-Kweggyir Arunga and Doreen H. Lee appeal pro se the

district court’s judgment dismissing their action for lack of subject matter


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Appellants’
request for oral argument is denied.
jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Love v. United States, 915 F.2d 1242, 1245 (9th Cir. 1990). We affirm.

      The district court properly dismissed the action for lack of subject matter

jurisdiction, because plaintiffs have alleged neither a federal question, nor that

there is complete diversity between the parties. See 28 U.S.C. §§ 1331 and 1332;

Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998) (to establish jurisdiction, a

federal question must be “presented on the face of the plaintiff’s properly pleaded

complaint”) (citation and internal quotation marks omitted); Caterpillar Inc. v.

Lewis, 519 U.S. 61, 68 (1996) (§ 1332 applies only when “the citizenship of each

plaintiff is diverse from the citizenship of each defendant”).

      Appellants remaining contentions are unpersuasive.

      All pending motions are denied.

      AFFIRMED.




                                           2                                     09-35947